 

8% PROMISSORY NOTE

 

$30,000 Date: March 2nd, 2016

 

FOR VALUE RECEIVED, Kore Resources, INC., a Nevada corporation, (“Maker”),
promises to pay Murray Capital Corp. (“Holder”), in lawful money of the United
States, the principal sum of Thirty Thousand Dollars ($30,000.00), plus interest
thereon (the “Promissory Note”) from the date of issuance until paid in full, as
set forth below.

 

1. Interest Rate

 

Interest on the principal sum of this Promissory Note shall accrue at the rate
of eight percent (8%) per annum, compounded annually, based on a 365-day year
and the actual number of days elapsed. Interest shall be payable by Maker on an
annual basis and, except as provided in Paragraph 2 below, shall not be
forgiven.

 

2. Payments/Forgiveness

 

The entire principal sum and all accrued but unpaid interest and any other sums
payable hereunder shall be due and payable in full on the one year anniversary
date of the date hereof. All payments hereunder shall be applied first to
interest then to principal.

 

3. Prepayment

 

The Maker may prepay all or any portion of the principal of this Promissory Note
at any time and from time to time without premium or penalty. Any such
prepayment shall be applied against the installments of principal due under this
Promissory Note in the inverse order of their maturity and shall be accompanied
by payment of accrued interest on the amount prepaid to the date of prepayment.

 

4. Application of Payments

 

All payments received by Holder shall be applied first to accrued interest, then
to other charges due with respect to this Promissory Note, and then to
then-unpaid principal balance.

 



  

  

 

5. Cancellation of Promissory Note

 

Upon the repayment by the Maker of all of its obligations hereunder to the
Holder, including, without limitation, the principal amount of this Promissory
Note, plus accrued but unpaid interest, the indebtedness evidenced hereby shall
be deemed canceled and paid in full.

 

6. Severability

 

If any provision of this Promissory Note is, for any reason, invalid or
unenforceable, the remaining provisions of this Promissory Note will
nevertheless be valid and enforceable and will remain in full force and effect.
Any provision of this Promissory Note that is held invalid or unenforceable by a
court of competent jurisdiction will be deemed modified to the extent necessary
to make it valid and enforceable and as so modified will remain in full force
and effect.

 

7. Default and Remedies

 

  a. Default

 

Maker will be in default under this Promissory Note if (i) Maker fails to make a
payment of principal and/or interest hereunder when due; or (ii) Maker breaches
any other covenant or agreement under this Promissory Note; or (iii) Maker
defaults under any other provision of this Promissory Note or under any
guarantee or other agreement providing security for the payment of this
Promissory Note; or (iv) Maker breaches any representation or warranty under
this Promissory Note or any such guarantee or other agreement; or (v) there
occurs the liquidation, dissolution, death or incompetency of the Maker or any
individual, corporation, partnership or other entity guaranteeing or providing
security for the payment of this Promissory Note; or (vi) there occurs the sale
of a material portion of the business and assets of the Maker or any
corporation, partnership or other entity guaranteeing or providing security for
the payment of this Promissory Note; or (vii) there occurs the making of any
assignment for the benefit of creditors by the Maker or by any individual,
corporation, partnership or other entity guaranteeing or providing security for
the payment of this Promissory Note; or (viii) Maker is declared to be in
default by a court of competent jurisdiction or by an arbitrator for any reason.

 

  b. Remedies

 

Upon Maker’s default, Holder may (i) upon fifteen (15) days’ written notice to
Maker, declare the entire principal sum and all accrued and unpaid interest
hereunder immediately due and payable and (ii) exercise any and all remedies
provided under applicable law. The Holder’s remedies provided in this Promissory
Note shall be cumulative and in addition to all other remedies available to the
Holder under this Promissory Note, at law or in equity (including a decree of
specific performance and/or other injunctive relief), no remedy of the Holder
contained herein shall be deemed a waiver of compliance with the provisions
giving rise to such remedy and nothing herein shall limit the Holder’s right to
pursue actual damages for any failure by the Maker to comply with the terms of
this Promissory Note. No remedy conferred under this Promissory Note upon the
Holder is intended to be exclusive of any other remedy available to the Holder,
pursuant to the terms of this Promissory Note or otherwise. No single or partial
exercise by the Holder of any right, power or remedy hereunder shall preclude
any other or further exercise thereof. The failure of the Holder to exercise any
right or remedy under this Promissory Note or otherwise, or delay in exercising
such right or remedy, shall not operate as a waiver thereof. Every right and
remedy of the Holder under any document executed in connection with this
transaction may be exercised from time to time and as often as may be deemed
expedient by the Holder. The Maker acknowledges that a breach by it of its
obligations hereunder will cause irreparable harm to the Holder and that the
remedy at law for any such breach may be inadequate. The Maker therefore agrees
that, in the event of any such breach or threatened breach, the Holder shall be
entitled, in addition to all other available remedies, to an injunction
restraining any breach, and specific performance without the necessity of
showing economic loss and without any bond or other security being required.

 



  

  

 

8. Waivers

 

  a. Maker, and any endorsers or guarantors hereof, severally waive diligence,
presentment, protest and demand and also notice of dishonor of this Promissory
Note. No extension of time for the payment of this Promissory Note, or any
installment hereof, agreed to by Holder with any person now or hereafter liable
for the payment of this Promissory Note, shall affect the original liability of
Maker under this Promissory Note, even if Maker is not a party to such
agreement. Holder may waive its right to require performance of or compliance
with any term, covenant or condition of this Promissory Note only by express
written waiver.         b. The failure or delay by Holder in exercising any of
its rights hereunder in any instance shall not constitute a waiver thereof in
that or any other instance. Holder may not waive any of its rights except by an
instrument in writing signed by the holder.

 

9. Miscellaneous

 

  a. Maker shall pay all costs, including, without limitation, reasonable
attorneys’ fees and costs incurred by Holder in collecting the sums due
hereunder, whether or not any legal action is actually filed, litigated or
prosecuted to judgment or award. In the event of any action or legal proceeding
concerning this Promissory Note or the enforcement of any rights hereunder,
Holder shall be entitled to, in addition to any other relief to which Holder may
be entitled, all legal and court costs and expenses, including reasonable
attorneys’ fees, incurred by Holder in connection with such action.

 

  

  

 

  b. This Promissory Note may be modified only by a written agreement executed
by Maker and Holder.         c. This Promissory Note and the obligations of the
undersigned shall be governed in all respects by and construed in accordance
with the laws of the State of Nevada. This Promissory Note shall be deemed a
contract made under the laws of the State of Nevada and the validity of this
Promissory Note and all rights and liabilities hereunder shall be determined
under the laws of said State. For purposes of any proceeding involving this
Promissory Note or any of the obligations of the undersigned, the undersigned
hereby submits to the non-exclusive jurisdiction of the courts of the State of
Nevada having jurisdiction in the State of Nevada, and agrees not to raise and
waives any objection to or defense based upon the venue of any such court or
based upon forum non conveniens. The undersigned agrees not to bring any action
or other proceeding with respect to this Promissory Note or with respect to any
of its obligations in any other court unless such courts of the State of Nevada
determine that they do not have jurisdiction in the matter.         d. The terms
of this Promissory Note shall inure to the benefit of and bind Maker and Holder
and their respective heirs, legal representatives and successors and assigns.  
      e. Time is of the essence with respect to all matters set forth in this
Promissory Note.         f. If this Promissory Note is destroyed, lost or
stolen, Maker will deliver a new Promissory Note to Holder on the same terms and
conditions as this Promissory Note, with a notation of the unpaid principal and
accrued and unpaid interest in substitution of the prior Promissory Note. Holder
shall furnish to Maker reasonable evidence that the Promissory Note was
destroyed, lost or stolen and any security or indemnity that may be reasonably
required by Maker in connection with the replacement of this Promissory Note.  
      g. All payments of principal and interest shall be made in lawful currency
of the United States of America to the Holder at the address shown above or to a
different location upon receipt of written notice from the Holder.         h.
The Maker agrees to pay on demand (i) all expenses (including, without
limitation, legal fees and disbursements) incurred in connection with the
negotiation and preparation of this Promissory Note and any documents in
connection with this Promissory Note, and (ii) all expenses of collecting and
enforcing this Promissory Note and any guarantee or collateral securing this
Promissory Note, including, without limitation, expenses and fees of legal
counsel, court costs and the cost of appellate proceedings.         i. The
headings of the sections of this Promissory Note are inserted for convenience
only and shall not be deemed to constitute a part of this Promissory Note.      
  j. This Promissory Note may not be amended without the written approval of
Holder and Maker.

 

  

  

 

  k. None of the parties hereto will hereafter enter into any agreement, which
is inconsistent with the rights granted to the parties in this Promissory Note.
        l. Nothing herein expressed or implied is intended or shall be construed
to confer upon or give to any person or entity, other than the parties to this
Promissory Note and their respective permitted successor and assigns, any rights
or remedies under or by reason of this Promissory Note.         m. As a material
inducement for the Holder to loan to the Maker the monies hereunder, the Maker
hereby waives any right to trial by jury in any legal proceeding related in any
way to this agreement and/or any and all of the other documents associated with
this transaction.         n. This Promissory Note (including any recitals
hereto) set forth the entire understanding of the parties with respect to the
subject matter hereof, and shall not be modified or affected by any offer,
proposal, statement or representation, oral or written, made by or for any party
in connection with the negotiation of the terms hereof, and may be modified only
by instruments signed by all of the parties hereto.

 

[REMAINDER OF PAGE INTENTIONALY LEFT BLANK]

 

  

  

 

IN WITNESS WHEREOF, this Promissory Note is executed by the undersigned as of
the date set forth above.

 

  PROMISSORY NOTE MAKER:       KORE RESOURCES, INC.       By: /s/ Matthew
Killeen   Name: Matthew Killeen   Title: President

 



  

  

